Title: Thomas Boylston Adams to William Smith Shaw, 22 September 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            Dear William
            Germantown 22d: September 1799.
          
          I received your obliging & copious communication of the 13th: and render thanks for the trouble you have taken to explain a subject, which had excited my curiosity & interested my feelings, but which, without your aid, I should have been unable to comprehend to my satisfaction. I think it necessary only to observe in reply, that I fully concur in the opinion of the rectitude, propriety & justice, of the ultimate decision in this case, and entertain no doubt respecting the correctness of the judgment that the public will form upon the circumstances of it. I hold this historical detail in perfect confidence & high estimation; it is drawn with ability and the arrangement of materials is methodical & accurate.
          Since I last wrote you I have been a journey of 30 miles from this place, to accompany a lady on a visit to her sick child. We were summoned by a messenger from the place where the boy resides, after all our family had retired to bed. The nature of his disorder (a putrid sore throat) struck terror to the minds of the parents; whose anxiety was the more poignant from the recollection of two lovely babes, who died of the same complaint in 1793, at the same place. The father sat off immediately & I gave him my word to accompany his wife the next morning, which I accordingly did; we performed the journey in a few hours & had the satisfaction to find the lad recovering from his disorder which had taken a favorable turn the same

morning & his physician had pronounced him out of danger. I must not forget to mention, that within two or three hundred yards of our journey’s end, our chaise upset, & spilt its contents on the ground, in performing which it gave me a pretty violent contusion on the left leg, which however is mending fast. The lady was a good deal bruised, but not materially injured. We were both able to return the day but one following. It was in the discharge of an act of friendship of the most interesting kind that this accident occurred, but it was of so slight a nature, that I only mention it because no bad consequences ensued upon it. The gentleman & lady are fellow lodgers with me during the sickness in the City, my very valuable & particular friends & intimate acquaintances, to whom I have been indebted for more acts of kindness & attention than I ever received out of the circle of my own family connections. When you return I will make you known to them; you are already acquainted with some of the ladie’s family, through my introduction, last winter.
          I passed through Norristown, the shire of Montgommery County, where the State prisoners were lately transferred & where their trial is to take place on the 11th: October. Fries & Co: are in good spirits, and I am told, rather sanguine in the expectation of being acquitted on this trial. Marks, one of the number, is very impudent & violent in his language, persisting in his error & justifying his conduct, which was much more outrageous than that of Fries. I believed, that Fries would be acquitted on the first trial, but I now incline to think the second verdict will be like the first. There is a guard kept at the Jail to prevent a rescue, but I heard fears expressed lest some of the prisoners should escape notwithstanding.
          The day of our election approaches fast— The Citizens are summoned to vote at the usual place, the State house, and present prospects justify a belief, that we may retu[rn] in safety by that day to the City. Dr: Rush permits his friends to return already, but enjo[ins] them not to go into the suburbs. The Banks no longer contemplate removal, and we may expect the town will very soon reassume its wonted appearance. I shall not be too hasty to venture in, rather to satisfy my mother, than because I am personally apprehensive.
          My vote will count one in the majority, which our side count upon with so much certainty, but against which I have made a wager of a pair bootees. Mc:Kean will outrun us by 1500 or 2000. We say 4000 will be the majority in our favor. No election in this State ever excited such interest on all sides.
          I am, dear William, Your’s sincerely
          
            T. B. Adams.
          
          
          
            PS. Please to make my congratulations acceptable to our Cousin Foster, on the happy event which you notice in one of your last favors. What name has it received?
            Professor Pearson, whose critical remarks on style & composition I highly approve, says that dashes under emphatical words & phrases are very inellegant, and should be omitted altogether or very sparingly used. He recommends attention to orthography & punctuation.
          
        